STATE OF MINNESOTA
                                                                          fiL
                                                                              March 1, 2016

                                  IN SUPREME COURT                           Om:cEOF
                                                                          API'B.IA'IEca.rs
                                         A15-1996


In rePetition for Disciplinary Action against
Alan F. Pendleton, a Minnesota Attorney,
Registration No. 0121538.


                                         ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Alan F. Pendleton committed

professional misconduct warranting public discipline-namely, while serving as a district

court judge, failing to maintain residency in the judicial district in which he served; making

a knowingly false statement in an affidavit of candidacy; and making misleading

statements about his removal as a district court judge in a blog. See Minn. R. Prof. Conduct

7.1, 8.4(c), and 8.4(d).

       The parties filed a stipulation for discipline. In it, respondent waives his procedural

rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and

unconditionally admits the allegations in the petition. The parties jointly recommend that

the appropriate discipline is a 90-day suspension.

       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,




                                              1
       IT IS HEREBY ORDERED THAT:

       1.     Respondent Alan F. Pendleton is suspended from the practice of law for a

minimum of90 days, as of the date ofthis order;

       2.     Respondent shall pay $900 in costs pursuant to Rule 24, RPLR;

       3.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals);

       4.     Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days before

the end of the suspension period, respondent files with the Clerk of Appellate Courts and

serves upon the Director an affidavit establishing that he is current in continuing legal

education requirements, has complied with Rules 24 and 26, RLPR, and has complied with

any other conditions for reinstatement imposed by the court; and

       5.     Within 1 year of the date ofthis order, respondent shall file with the Clerk of

Appellate Courts and serve upon the Director proof of successful completion of the

professional responsibility portion of the state bar examination. Failure to timely file the

required documentation shall result in automatic re-suspension, as provided in Rule

18(e)(3 ), RLPR.


       Dated: March 1, 2016                       BY THE COURT:




                                                 D
                                                 Associate Justice



                                             2
GILDEA, C. J., took no part in the consideration or decision of this case.




                                      3